Case 1:17-cr-00101-LEK Document 385 Filed 11/19/18 Page 1 of 1            PageID #: 3566



                                       MINUTES



 CASE NUMBER:              1:17-CR-00101-LEK-1
 CASE NAME:                United States of America v (01) Anthony T. Williams
 ATTYS FOR PLA:            Gregg Paris Yates
                           Megan Crowley, FBI Agent
 ATTYS FOR DEFT:           Anthony T. Williams


      JUDGE:       Kenneth J. Mansfield          REPORTER:       C6

      DATE:        11/19/2018                    TIME:           2:02 - 2:04


COURT ACTION: EP:            [363] DEFENDANT (01) ANTHONY T. WILLIAMS’
                             MOTION FOR ORDER OF CONTEMPT AGAINST THE
                             FEDERAL BUREAU OF INVESTIGATION hearing held.

Defendant is present and in custody.

Argument heard.

[363] Defendant (01) Anthony T. Williams' Motion for Order of Contempt Against the
Federal Bureau of Investigation is taken under advisement.

Court to issue an Order.

Defendant remanded to the custody of the U.S. Marshal Service.




Submitted by: Bernie Aurio, Courtroom Manager
